[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                           ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                April 19, 2005
                                 No. 04-14761
                                                              THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                        D. C. Docket No. 04-00160-CR-1-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

SALVADOR RODRIGUEZ,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                  (April 19, 2005)

Before TJOFLAT, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

      Salvador Rodriguez appeals his 77-month sentence for illegal reentry into

the United States after removal, in violation of 8 U.S.C. sections 1326(a) and
(b)(2). Rodriguez argues that the enhancements to his sentence based on his

previous convictions violated the Sixth Amendment. We affirm the sentence.

      Because Rodriguez objected to the sentence enhancements in the district

court, we review the challenges to his sentence de novo. United States v. Sanchez,

269 F.3d 1250, 1272 (11th Cir. 2002) (en banc). We will not reverse the district

court if any error was harmless. Id. An error is harmless if it did not affect the

substantial rights of the parties. United States v. Hernandez, 160 F.3d 661, 670

(11th Cir. 1998).

      Rodriguez challenge to his sentence fails. In United States v. Booker, the

Supreme Court reaffirmed that the rule announced in Apprendi does not extend to

previous convictions. 543 U.S. __, 125 S. Ct. 738, 756 (2005). The Sixth

Amendment was not violated, therefore, when the district court calculated the

guideline sentence and accounted for Rodriguez’s previous convictions.

Furthermore, any error committed by the district court in sentencing Rodriguez

under the guidelines, as mandatory, was harmless, because the district court stated

that were the guidelines not mandatory it would have imposed a sentence of 15

years’ imprisonment, more than twice that actually received by Rodriguez.

      AFFIRMED.




                                           2